FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                      FEBRUARY 18, 2021
                                                                  STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 30

Chris Oden,                                       Petitioner and Appellant
     v.
Minot Builders Supply                                         Respondent
     and
North Dakota Workforce Safety & Insurance,       Respondent and Appellee

                                No. 20200187

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

David C. Thompson (argued) and DeWayne A. Johnston (on brief), Grand
Forks, ND, for petitioner and appellant.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
respondent and appellee.
                     Oden v. Minot Builders Supply
                             No. 20200187

Jensen, Chief Justice.

[¶1] Chris Oden appeals from a district court order vacating a transcribed
Missouri foreign judgment dated May 15, 2020. Oden argues vacating the
transcribed Missouri judgment violated the Full Faith and Credit Clause of
the United States Constitution; the court erred in relying on a decision issued
between the parties in prior litigation because that decision was barred by
administrative res judicata as the result of Oden’s Missouri workers
compensation claim; and the court erred by affording a prior judgment res
judicata effect while that case was pending on appeal. We affirm.

                                      I

[¶2] The underlying factual basis in this case has been previously identified
in the prior case arising from Burleigh County. Workforce Safety & Ins. v.
Oden, 2020 ND 243, ¶¶ 1-6, 951 N.W.2d. 187. In May 2010, Oden was injured
in Missouri while employed by Minot Builders Supply. North Dakota
Workforce Safety and Insurance (“WSI”) accepted the claim and awarded
benefits for Oden’s injuries. In May 2013, Oden filed a claim for compensation
in Missouri for the same work-related injury. In October 2013, WSI suspended
payment of further benefits on Oden’s claim after Oden filed a claim for
workers compensation benefits in Missouri. In February 2016, Oden entered
into a stipulated agreement in the Missouri workers compensation action
purportedly involving the assent of WSI. WSI contends it was not part of the
2016 stipulated agreement in the Missouri workers compensation action.

[¶3] Subsequent to Oden settling his Missouri workers compensation claim,
WSI sent Oden notice that the prior North Dakota workers compensation
award was being reversed because Oden’s receipt of benefits in Missouri. WSI
provided notice to Oden his workers compensation benefits were being denied,
informed Oden he would need to reimburse WSI, and informed Oden he had
thirty days to request reconsideration. Oden did not request reconsideration of
WSI’s decision.


                                      1
[¶4] In July 2018, WSI commenced an action in Burleigh County against
Oden seeking reimbursement for previous payments made to Oden. The
district court in the Burleigh County case granted summary judgment in favor
of WSI and awarded WSI the full amount paid to Oden, plus accruing interest,
costs, and disbursements. Oden argued in the Burleigh County case that WSI
was bound by the Missouri workers compensation settlement because the
settlement agreement included a signature of an attorney purportedly acting
on behalf of WSI. The court in the Burleigh County case determined WSI could
not be bound by the Missouri agreement because WSI was not a party to the
settlement, concluding there was no evidence to support a finding that the
attorney who purportedly signed on behalf of WSI had any authority to
represent WSI or act as WSI’s agent.

[¶5] A judgment was entered on June 12, 2019, in the Burleigh County case.
Oden appealed. This Court affirmed the district court’s decision after
determining the court did not err in granting summary judgment to WSI.
Oden, 2020 ND 243, ¶ 51. We concluded “Oden failed to raise a genuine issue
of material fact establishing that WSI was a party to the settlement agreement
and that the attorney executing the settlement on behalf of the ‘insurer’ had
authority, ostensible or otherwise, to bind WSI to the agreement.” Id.

[¶6] Subsequent to the district court’s decision in the Burleigh County case
determining WSI was not a party to the settlement agreement, Oden obtained
a judgement against WSI in Missouri based upon the Missouri settlement
agreement. WSI did not appear in the Missouri action.

[¶7] On November 6, 2019, after securing the Missouri judgment and while
the appeal in the Burleigh County case was pending, Oden submitted an
application to file the Missouri foreign judgment in Grand Forks County. WSI
filed an objection to the application. On February 14, 2020, WSI moved to
vacate the foreign judgment under N.D.R.Civ.P. 60. The district court in the
Grand Forks County proceedings entered an order vacating the transcribed
foreign judgment under N.D.R.Civ.P. 60(b)(4).




                                      2
[¶8] Oden appeals the order vacating the foreign judgment arguing the
following: vacating the transcribed Missouri judgment violated the Full Faith
and Credit Clause of the United States Constitution; the court erred in relying
on the earlier decision issued between the parties in the prior Burleigh County
litigation because that decision was barred by administrative res judicata as
the result of Oden’s Missouri Workers Compensation claim; and the court erred
by giving the Burleigh County judgment res judicata effect while that case was
pending on appeal.

                                      II

[¶9] Rule 60(b)(4), N.D.R.Civ.P., states, “On motion and just terms, the court
may relieve a party or its legal representative from a final judgment, order, or
proceeding for the following reasons: the judgment is void.” The standard of
review for a motion to vacate a judgment as void is plenary. Roe v. Doe, 2002
ND 136, ¶ 6, 649 N.W.2d 566.

[¶10] When analyzing a motion challenging a judgment as void under Rule
60(b)(4), “the court’s sole task is to determine the validity of the judgment.”
Roe, 2002 ND 136, ¶ 6. This Court has “limited the scope of the term ‘void’ for
the purpose of granting relief under N.D.R.Civ.P. 60(b)(4) to judgments
entered when the district court lacked either subject-matter jurisdiction or
personal jurisdiction over the parties.” Dockter v. Dockter, 2018 ND 219, ¶ 13,
918 N.W.2d 35. Unlike other Rule 60(b) motions, “a district court has no
discretion in deciding whether to grant the motion if the court lacked subject
matter jurisdiction, but the party bringing the motion must show sufficient
grounds for disturbing the finality of the earlier judgment.” State v. Peltier,
2018 ND 170, ¶ 9, 915 N.W.2d 115.

                                     III

[¶11] Oden argues the Missouri judgment was a foreign judgment entitled to
full faith and credit in North Dakota. Oden argues the district court erred by
vacating the Missouri judgment because the judgment was valid under
Missouri law. Oden’s argument regarding the application of full faith and



                                       3
credit of foreign judgment ignores the prior Burleigh County determination
that WSI was not a party to the stipulated agreement.

[¶12] The Full Faith and Credit Clause of the United States Constitution
provides:

      Full Faith and Credit shall be given in each State to the public
      Acts, Records, and judicial Proceedings of every other State. And
      the Congress may by general Laws prescribe the Manner in which
      such Acts, Records and Proceedings shall be proved, and the Effect
      thereof.

U.S. Const. art. IV, § 1.

[¶13] North Dakota has adopted the Uniform Enforcement of Foreign
Judgments Act (UEFJA) (codified at N.D.C.C. § 28-20.1-01 to -08). Under the
Act, a foreign judgment is “any judgment, decree, or order of a court of the
United States or of any other court which is entitled to full faith and credit in
this state.” N.D.C.C. § 28-20.1-01. In Brossart v. Janke, 2020 ND 98, ¶ 28, 942
N.W.2d 856, this Court explained when a foreign judgment is entitled to full
faith and credit under UEFJA:

      [C]onstitutional full faith and credit is afforded to foreign
      judgments even though a similar judgment could not be obtained
      in the forum state as a matter of law, or though the judgment could
      not be obtained in the forum state as a matter of strong public
      policy. However, we have recognized foreign judgments are not
      entitled to full faith and credit under certain circumstances such
      as when they are rendered in violation of due process in the
      rendering state, when the rendering court lacks jurisdiction, or
      when the judgment is procured through fraud in the rendering
      state[.]

(citations and quotation marks omitted).

[¶14] To issue a valid judgment or order, there must be subject matter
jurisdiction to hear the action and personal jurisdiction over the parties. City
of Harwood v. City of Reiles Acres, 2015 ND 33, ¶ 10, 859 N.W.2d 13. Subject
matter jurisdiction is the court’s power to hear and determine the subject


                                       4
involved in the action, and personal jurisdiction is power over the
parties. Id. In the administrative context, jurisdiction has three components:

      (1) personal jurisdiction, referring to the agency’s authority over
      the parties and intervenors involved in the proceedings; (2) subject
      matter jurisdiction, referring to the agency’s power to hear and
      determine the causes of a general class of cases to which a
      particular case belongs; and (3) the agency’s scope of authority
      under statute.

Env. Law & Policy Ctr. v. N.D. Pub. Serv. Comm’n, 2020 ND 192, ¶ 11, 948
N.W.2d 838 (quoting 2 Am. Jur. 2d Administrative Law § 272 (February 2020
Update) (footnotes omitted)). A judgment is void if the tribunal lacks
jurisdiction. City of Harwood, 2015 ND 33, ¶ 10, 859 N.W.2d 13; see e.g. State
ex rel. Olson v. Harrison, 2001 ND 99, ¶ 16, 627 N.W.2d 153 (holding a tribal
court order was not entitled to be recognized as a foreign judgment when the
tribal court did not acquire jurisdiction of the State of North Dakota).

[¶15] WSI contends the Missouri judgment was not entitled to full faith and
credit because the Burleigh County proceedings had already determined WSI
was not a party to the stipulation. WSI argues because it was not a party to
the Missouri stipulated agreement, any subsequent judgment based on the
stipulation would have necessarily lacked the required jurisdiction over WSI.

[¶16] In the prior Burleigh County case, the district court concluded WSI was
not a party to the Missouri administrative proceedings and was not a party to
the settlement agreement. The court determined Oden had failed to meet his
burden of proving the attorney who signed the Missouri stipulation agreement
as “attorney for employer/insurer” had an agency relationship with WSI. This
Court subsequently affirmed the court’s determination. Oden, 2020 ND 243, ¶
51. Here, Oden seeks to ignore the determination previously made in the
Burleigh County proceedings. His argument would require this Court to
assume Missouri had the requisite jurisdiction over WSI to enter a judgment
based on the settlement agreement without explaining how that is possible
when WSI was not a party to the settlement agreement. The missing link in
Oden’s argument is an explanation of how the Missouri court obtained
jurisdiction over WSI to enter a judgment based on a stipulation to which WSI

                                       5
was not a party. We conclude the Missouri judgment was not entitled to full
faith and credit because a foreign judgment is not entitled full faith and credit
when the rendering court lacked jurisdiction, and Oden has failed to explain
how jurisdiction was acquired for the entry of a judgment based on a settlement
agreement to which WSI was not a party.

                                       IV

[¶17] Oden argues the Missouri workers compensation claim was litigated as
an administrative proceeding before WSI commenced the Burleigh County
action against Oden. He argues he should prevail on the issue of whether WSI
was a party to the settlement agreement through the application of
administrative res judicata. This Court’s review of a district court’s application
of res judicata has been summarized as follows:

      “Res judicata, or claim preclusion, prevents relitigation of claims
      that were raised, or could have been raised, in prior actions
      between the same parties or their privies.” Kulczyk v. Tioga Ready
      Mix Co., 2017 ND 218, ¶ 10, 902 N.W.2d 485 (quoting Missouri
      Breaks, LLC v. Burns, 2010 ND 221, ¶ 10, 791 N.W.2d 33). Res
      judicata means a valid, final judgment is conclusive with regard to
      claims raised, or claims that could have been raised, as to the
      parties and their privies in future actions. Kulczyk, at ¶ 10.
      Whether res judicata applies is a question of law, fully reviewable
      on appeal. Id.

      Res judicata applies even though the subsequent claims may be
      based on a different legal theory. Littlefield v. Union State Bank,
      Hazen, N.D., 500 N.W.2d 881, 884 (N.D. 1993). If the subsequent
      claims are based upon the identical factual situation as the claims
      in the earlier action, then they should have been raised in the
      earlier action. Id. It does not matter that the substantive issues
      were not directly decided in the earlier action, the key is that they
      were capable of being, and should have been, raised as part of the
      earlier action. Id. (citing Hofsommer v. Hofsommer Excavating,
      Inc., 488 N.W.2d 380, 385 (N.D. 1992)).

            [A] judgment on the merits in the first action between the
            same parties constitutes a bar to the subsequent action


                                        6
            based upon the same claim or claims or cause of action, not
            only as to matters in issue but as to all matters essentially
            connected with the subject of the action which might have
            been litigated in the first action.

      Fettig v. Estate of Fettig, 2019 ND 261, ¶ 18, 934 N.W.2d 547 (quoting
      Perdue v. Knudson, 179 N.W.2d 416, 422 (N.D. 1970)).

Fredericks v. Vogel Law Firm, 2020 ND 171, ¶¶ 10-11, 946 N.W.2d 507.

[¶18] Oden argues the Missouri administrative proceeding occurred prior to
the decision in the Burleigh County case and the earlier decision should be
afforded priority. Oden asserts the application of res judicata requires
resolution in his favor on the issue of whether WSI was a party to the
settlement agreement because Missouri workers compensation law did not
require notice of the administrative proceeding be provided to WSI in order to
make WSI a party to the settlement. At the foundation of Oden’s argument is
the assertion that Missouri law did not require WSI to be given notice of the
Missouri workers compensation proceedings and, as a matter of law, WSI was a
party to those proceedings. Therefore, Oden asserts the Burleigh County decision
was incorrect. This is a new theory he did not assert in the Burleigh County
proceedings.

[¶19] The issue of whether WSI was a party to the settlement agreement was
litigated in the Burleigh County proceedings, resulted in a finding adverse to
Oden, and was affirmed on appeal. The effect of the Burleigh County decision
was that the Missouri administrative settlement did not bind WSI under an
application of res judicata because WSI was not a party, a prerequisite to the
application of res judicata. In the prior proceedings, Oden failed to argue the
theory that Missouri workers compensation law did not require WSI be
provided with notice in order for WSI to be a party. Oden’s theory that WSI
was a party to the settlement agreement under an application of Missouri’s
workers compensation law is based upon the identical factual situation as the
claim in the earlier action, and the theory should have been raised in the
earlier action. The court properly determined that Oden is barred from re-




                                       7
litigating the issue of whether WSI was a party to the settlement agreement
even if he is now asserting a different theory for that claim.

                                        V

[¶20] Oden argues the district court erred in finding the prior Burleigh County
judgment had res judicata effect while it was pending appeal before this Court.
Oden asserts the court should have stayed its decision pending the appeal of
the Burleigh County case because that case could have been reversed on
appeal.

[¶21] If res judicata of another judgment is in question, a judgment is
ordinarily considered final if it is not “tentative, provisional, or contingent and
represents the completion of all steps in the adjudication of the claim by the
court, short of any steps by way of execution or enforcement.” Westman v.
Dessellier, et al., 459 N.W.2d 545, 547 (N.D. 1990) (quoting Restatement
(Second) of Judgments § 13 comment b (1982)) see also id. (pendency of an
appeal did not preclude court from giving res judicata effect because “decision
was ‘a firm and stable’ one, the ‘last word’ of the rendering court, a final
judgment”). If a final judgment is on appeal, the judgment remains final unless
the appeal is actually a trial de novo. Id. “Finality is not affected by either an
appeal which operates as a stay of execution or enforcement of the judgment
appealed from or by the granting of an actual stay pending the appeal from
that judgment.” Id.

[¶22] The Burleigh County decision was final and remained final regardless of
the pending appeal. We conclude the district court properly gave the Burleigh
County case res judicata effect while it was pending appeal.

                                       VI

[¶23] Vacating the transcribed Missouri judgment did not violate the Full
Faith and Credit Clause of the United States Constitution. The district court
did not err in relying on a decision issued between the parties in prior litigation
because that decision was not barred by administrative res judicata as the
result of Oden’s Missouri Workers Compensation claim. The court did not err



                                        8
by giving the prior judgment res judicata effect while that case was pending on
appeal. The court properly vacated the foreign judgment as void. We affirm.

[¶24] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      9